DETAILED ACTION
	Applicant’s response of May 16, 2022 has been fully considered.  Claims 1, 14, and 21 are amended and claims 22-28 are added.  Claims 1-4, 8, 9, 12-15, 18, 19, and 21-28 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 8, 9, 12-15, 18, 19, and 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1, 14, and 21, each of these claims contains the limitation of “an additional silica coupling agent, wherein the phr ratio of said pre-silanized precipitated silica to the silica coupling agent is between 5:1 and 30:1.”  It is not clear if the “silica coupling agent” refers to the additional silica coupling agent that is also added to the composition or to the coupling agent that is used to pre-silanize the silica.  For the purpose of further examination, “silica coupling agent” will be interpreted to refer to the additional silica coupling agent that is added to the composition.
	Regarding claim 14, in lines 6 and 7, this claim repeats the limitation of “an additional silica coupling agent, wherein the phr ratio of said pre-silanized precipitated silica to the silica coupling agent is between 5:1 and 30:1.  Is this simply a typo or is applicant attempting to claim another additional coupling agent to be added to the composition?  If the latter is the case, the claim is very unclear.  For the purpose of further examination, the claim will be interpreted as containing a typo and that only one additional silica coupling agent is added to the composition in the claimed ratio to the pre-silanized silica.
	Regarding claims 2-4, 8, 9, 12, 13, 15, 18, 19, and 22-28, these claims depend from a rejected claim and include all of the limitations thereof.  Therefore, they are also rejected.
	
Response to Arguments
Applicant’s arguments, see pages 6 and 7, filed May 16, 2022, with respect to the rejections of claims 1-4, 8, 9, 12, 13, 15, 18, 19, and 21 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made under 35 U.S.C. 112(b).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767